Citation Nr: 1036443	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1952 to May 1954.  The 
appellant is his suriving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan. 

This case was previously before the Board in May 2009, at which 
time the Board denied the Appellant's claim.  She appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a December 16, 2009 Order, granted a 
December 10, 2009 Joint Motion for Remand of the case to the 
Board.  Although not specifically stated in the Court's Order, 
such Remand action serves to vacate the May 2009 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The December 2009 Joint Motion for Remand outlines that the basis 
for the remand was that the Board did not adequately assist the 
appellant in obtaining private medical records identified by the 
appellant.  Specifically, it was indicated that in August 2005, 
the appellant submitted, among other things, a note from the 
Veteran's private physician, B.M.E., M.D., dated October 11, 
2004, which indicated additional records were available regarding 
the Veteran's treatment.  Such records are probative because they 
were the records of the Veteran's private treating physician at 
the time of the Veteran's death and they could possibly reinforce 
the opinion submitted by Dr. B.M.E.

In addition, the Board observes that in Hupp v. Nicholson, 21 Vet 
App 342 (2007) the United States Court of Appeals for Veterans 
Claims (Court) expanded the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her lifetime.  
The Court concluded that, in general, section 5103(a) notice for 
a DIC case must include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, the 
Court found in Hupp that the content of the section 5103(a) 
notice letter will depend upon the information provided in the 
claimant's application.  While VA is not required to assess the 
weight, sufficiency, credibility, or probative value of any 
assertion made in the claimant's application for benefits, the 
Court held in Hupp that the section 5103(a) notice letter should 
be "tailored" and must respond to the particulars of the 
application submitted.

A review of the claims file reveals that, in light of the Hupp 
decision, the August 2004 and March 2006 VCAA notification 
letters sent to the appellant are- insufficient.  Thus, the Board 
finds that remand is required so that the appellant can be 
provided with a new VCAA notice letter that more fully complies 
with the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:
 
1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
substantiate the claim for entitlement to 
service connection for the cause of the 
Veteran's death as outlined by the Court in 
Hupp v. Nicholson, 21 Vet App 342 (2007).  
Specifically, the appellant should be 
informed of the conditions for which the 
Veteran was service-connected at the time 
of his death, an explanation of the 
evidence and information required to 
substantiate a DIC claim based on each 
previously service-connected condition; and 
an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  Such notice must be tailored to 
the specific information provided in the 
appellant's August 2004 claim for benefits.

2.  Contact the appellant and request that 
she furnish the names, addresses, and dates 
of treatment, as well as authorization for 
release of such records, for all medical 
providers from whom the Veteran received 
treatment for his pancreatic cancer, to 
include, B.M.E., M.D..  After securing the 
necessary authorizations for release of 
this information, obtain copies of all 
treatment records referred to by the 
Appellant, to include all reports of 
treatment of the Veteran by B.M.E., M.D. 
from 1973 to 2003, not already of record.

3.  After completion of the above, if 
additional pertinent medical records are 
received, the claims folder should be 
forwarded to an appropriate VA clinician 
for an opinion as to whether it is at least 
as likely as not that the cause of the 
Veteran's death, pancreatic cancer, was 
proximately due to, or aggravated by, 
medication used as treatment for the 
service-connected left knee disability.  A 
rationale should be provided for the 
opinion proffered.  

4.  After completion of the above, the 
issue on appeal should be readjudicated.  
If the benefit sought is not granted, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review, as necessary.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


